DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 6 April 2022, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Election/Restrictions
Applicant’s election with traverse of Species A (figs. 1-40) in the reply filed on 28 March 2022 is acknowledged. The Applicant did not set forth any specific arguments with regards to the properness of the election/restriction requirement.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 37, the limitation of “means for controlling operation of the electric motor” is deemed to invoke 35 USC 112f/6th paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Response to the Applicant’s arguments regarding Support for “Prevent Advancement” Feature
Before addressing why the claims are being rejected under 35 USC 112a/1st paragraph, the Office is going to address the Applicant’s arguments in support of the “Prevent Advancement” feature.  Each of the independent claims (18, 30 and 37) require a control system configured to control operation of the electric motor and prevent advancement of the firing member and the sled until after the anvil is in the first closed position (or similar language to the same effect).  The Applicant has pointed to paragraphs 0006, 0170, 0171 and 0189 and fig. 52A in support for this feature.  The disclosures of these citations are not deemed to fully disclose the claimed feature.  Each of the cited paragraphs references that the invention is meant to be closed before firing, but in each of these cases it is an operator of the device, not a controller, that decides to advance the firing member after closure.  Fig 52a and paragraph 0292 references sensor 2004 which records whether or not the anvil is closed, but it is not specifically denoted that a control system makes use of this information to allow or prevent firing.  
In short, while it is understood that the device is meant to be fired after clamping, this is not the same thing as showing a controller actively preventing or permitting the firing to take place based on the sensed position of the anvil as claimed.  There are advancement prevention systems disclosed in this section but those advancement prevention systems are limited to detecting if a cartridge is present, not whether the anvil is closed.

The Applicant further points to paragraph 0314 of the Specification.  This reference does appear to disclose a controller 11001 for an unelected robotic arm embodiment (species D - figs. 80-84) which applies the firing motion after determining the anvil is in the closed position.  However, this embodiment is at odds with other limitations found in the claims.  Notably claims 25, 27-30, 34, 36 and 37 which either require a handle assembly, the control system being located in the handle assembly or a battery power source.  While those features are present in elected Species A, they are not present in unelected Species D which apparently comes the closest to disclosing the Advancement Prevention.  However, Species D does not have a handle or battery feature which is further claimed.

For these reasons the entire scope of the claimed subject matter is not deemed to have been in possession of the Applicant at the time of original filing.  Applicant’s arguments pointing to paragraphs 0163, 0164 of the Specification broadly alleging that different features can be combined with different embodiments does not present clear evidence that the current and specific claimed combinations were possessed by the Applicant at the time of original filing.  That different elements may exist in different embodiments is not a license to create new matter in the form of combinations of features which were not clearly set forth in the original filing.

Regarding claim 18, the claim recites, “the control system is configured to control operation of the electric motor and prevent advancement of the firing member and the sled until after the anvil is in the first closed position.”  This feature is not disclosed in elected Species A as detailed above.

Regarding claim 18, the claim recites, “wherein rotation of the electric motor advances the firing member and the sled through at least a portion of the end effector to clamp the anvil and the staple cartridge assembly together, moves the anvil from the first closed position toward the fully closed position to a second closed position”.  The action of the firing further clamping the jaw is not disclosed in the original filing.

Regarding claim 22, the claim recites, “wherein the E-beam shaped firing member comprises: a first set of pins configured to engage with the anvil; and a second set of pins configured to engage with the staple cartridge assembly.”  The original disclosure does not disclose these features.

Regarding claim 30, the claim recites, “a control circuit coupled to the electric motor and the battery, wherein the control circuit is configured to control operation of the electric motor and prevent advancement of the E-shaped firing member and the sled until after the second jaw is in the first closed position.”  The “prevent advancement” feature is not disclosed in elected Species A as detailed above.  Nor is the battery feature disclosed in unelected Species D.

Regarding claim 30, the claim recites, “a first set of pins configured to engage with the first jaw; and a second set of pins configured to engage with the second jaw.”  The original disclosure does not disclose these features.

Regarding claim 30, the claim recites, “wherein rotation of the electric motor advances the E-shaped firing member and the sled to clamp the first and second jaws together, moves the second jaw from the first closed position toward the fully closed position to a second closed position”. The action of the firing further clamping the jaw is not disclosed in the original filing.

Regarding claim 37, the claim recites, “means for controlling operation of the electric motor and preventing advancement of the E-shaped firing member and the sled until after the anvil is in the first closed position, wherein the means are positioned in a handle of the powered surgical instrument.” This feature is not disclosed in elected Species A as detailed above.

Regarding claim 37, the claim recites, “wherein rotation of the electric motor advances the E-shaped firing member and the sled through at least a portion of the end effector to clamp the anvil and the staple cartridge assembly together, moves the anvil from the first closed position toward the fully closed position to a second closed position”.  The action of the firing further clamping the jaw is not disclosed in the original filing.

Regarding claims 19-29 and 31-36, each of these claims stand rejected as they are dependent on a rejected base claim and contain the same new matter as the parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites, “wherein rotation of the electric motor advances the firing member and the sled through at least a portion of the end effector to clamp the anvil and the staple cartridge assembly together, moves the anvil from the first closed position toward the fully closed position to a second closed position” (emphasis added).  This language is unclear because it could be read that there are three different positions of clamping (e.g. first closed, fully closed and second closed).  However, as best understood, it appears that the fully closed position is the second closed position.  It is in this light that the claim will be interpreted for the purposes of examination.

Regarding claim 30, the claim recites, “wherein rotation of the electric motor advances the E-shaped firing member and the sled to clamp the first and second jaws together, moves the second jaw from the first closed position toward the fully closed position to a second closed position” (emphasis added).  This language is unclear because it could be read that there are three different positions of clamping (e.g. first closed, fully closed and second closed).  However, as best understood, it appears that the fully closed position is the second closed position.  It is in this light that the claim will be interpreted for the purposes of examination.

Regarding claim 37, the claim recites, “wherein rotation of the electric motor advances the E-shaped firing member and the sled through at least a portion of the end effector to clamp the anvil and the staple cartridge assembly together, moves the anvil from the first closed position toward the fully closed position to a second closed position” (emphasis added).  This language is unclear because it could be read that there are three different positions of clamping (e.g. first closed, fully closed and second closed).  However, as best understood, it appears that the fully closed position is the second closed position.  It is in this light that the claim will be interpreted for the purposes of examination.

Regarding claim 37, the language “means for controlling operation of the electric motor” is deemed to invoke 35 USC 112f/6th paragraph.  However, as previously explained in the rejection under 35 USC 112a/1st paragraph, this limitation is not deemed to be supported by the original disclosure.  As such, the limitation is indefinite as it does not point to a reference in the original disclosure.

Regarding claims 19-29 and 31-36, each of these claims stand rejected as they are dependent on a rejected base claim and contain the same indefinite matter as the parent claim.

Priority
The instant specification claims priority back to several parent applications dating back to 31 January 2006.  However, as noted above in the rejections under 35 USC 112a/1st paragraph, the instant claims are not deemed to have support in the original filing.  Even if it could be argued that the “Advancement Prevention” feature has support in the instant disclosure, the closest it comes to providing such support is found in paragraph 0314 as noted above.  However, this disclosure only first becomes present in the case record as of the 27 May 2011 filing date of Application 13/118,272.  As such the instant claims are being treated as having an effective filing date of 27 May 2011.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 18-20 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 102b (alternatively 102a and/or 102e) as being anticipated by Viola et al. (PG Pub 2006/0278680 A1) hereinafter referred to as Viola.
Regarding claim 18, Viola discloses a powered surgical instrument (10), comprising:
an end effector (18, 21, 22) comprising an anvil (22, 130) and a staple cartridge assembly (21, 132, 154) coupled to the anvil, wherein the anvil is movable between a fully open position and a fully closed position (paragraphs 44, 47);
a closure system (paragraph 44 – “sleeve”; paragraph 47 – “lever 24”; paragraph 59 – “clamp tube 102”) configured to move the anvil toward the fully closed position to clamp tissue between the anvil and the staple cartridge assembly and place the anvil in a first closed position;
a sensing device (paragraph 86 – “electrical contact 96”; alternatively paragraph 83 – “tab 24’ ” and “switch 80’ ”) configured to sense the anvil is in the first closed position;
a firing member (paragraphs 62-63 - #138; and paragraphs 75-76 - #74) and a sled (164) coupled to the firing member;
an electric motor (66) coupled to the firing member (paragraph 75), wherein rotation of the electric motor advances the firing member and the sled through at least a portion of the end effector (paragraphs 75-76) to clamp the anvil and the staple cartridge assembly together (paragraph 63 – “A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping tissue”), moves the anvil from the first closed position toward the fully closed position to a second closed position (paragraph 63 - “A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping tissue”.  This happens after the clamping via #24.  As such, Viola is deemed to disclose a further clamping motion facilitated by the electric motor as claimed.), and ejects staples from the staple cartridge assembly (paragraph 65); and
a control system (28, 80, 82) coupled to the electric motor (paragraph 50), wherein the control system is configured to control operation of the electric motor and prevent advancement of the firing member and the sled until after the anvil is in the first closed position (paragraphs 52-53, 83 and 86-88 – These paragraphs disclose that control system 28 makes a determination as to whether or not the jaws are closed based on sensed information and then initiates a timer which then allows for the firing to happen after the clamping of the jaws is confirmed).

Regarding claim 19, Viola discloses wherein the staple cartridge assembly (21, 132, 154) comprises an elongate channel (154) coupled (via 146 and 146’) to the anvil (22, 130), wherein the elongate channel is configured to support a removable staple cartridge (132; paragraph 64).

Regarding claim 20, Viola discloses wherein the staple cartridge assembly (21, 132, 154) further comprises the removable staple cartridge (132).

Regarding claim 24, Viola discloses wherein the sensing device (paragraph 86 – “electrical contact 96”; alternatively paragraph 83 – “tab 24’ ” and “switch 80’ ”) is further configured to electrically sense (paragraphs 86 and 83) the anvil is in the first closed position.

Regarding claim 25, Viola discloses wherein the control system (28) comprises a plurality of electrical switching devices (80, 82; paragraphs 77-84) positioned in a handle assembly (14; figs. 2A and 7-8) of the powered surgical instrument.

Regarding claim 26, Viola discloses wherein the plurality of electrical switching devices (80, 82) comprises at least one of the following: a beginning of stroke switch (80, paragraphs 77-81); and an end of stroke switch (82, paragraphs 77, 79, 82, 84, 87).

Regarding claim 27, Viola discloses wherein the powered surgical instrument (10) further comprises the handle assembly (14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton.
Regarding claim 21, Viola discloses a beam firing member (138, 74), but does not specifically disclose an E-beam shaped firing member.
However, Shelton teaches an E-beam shaped firing member (14; figs. 3-5).
Given the teachings of Shelton (paragraph 39), it would have been obvious at the time of the invention to incorporate the E-beam shaped firing member of Shelton with the beam firing member of Viola.  Viola (paragraph 63) already discloses having the beam firing member be used to help further clamp the anvil.  The E-beam of Shelton also provides for this with pins 38 and also further includes a second set of pins 46 to help affirmatively space the anvil from the cartridge during firing.  Doing so would help to ensure proper spacing of the two jaw members.

Regarding claim 22, Viola as modified by Shelton above discloses wherein the E-beam shaped firing member (Shelton - 14) comprises: a first set of pins (Viola – 142; Shelton - 38) configured to engage with the anvil (Viola – #130, 140, paragraph 63; Shelton – 18, 42); and a second set of pins (Shelton - 46) configured to engage with the staple cartridge assembly (Shelton – paragraph 39).
Given the teachings of Shelton (paragraph 39), it would have been obvious at the time of the invention to incorporate the E-beam shaped firing member of Shelton with the beam firing member of Viola.  Viola (paragraph 63) already discloses having the beam firing member be used to help further clamp the anvil.  The E-beam of Shelton also provides for this with pins 38 and also further includes a second set of pins 46 to help affirmatively space the anvil from the cartridge during firing.  Doing so would help to ensure proper spacing of the two jaw members.

Regarding claim 23, Viola as modified by Shelton above discloses wherein the E-beam shaped firing member further comprises a cutting member (Viola – paragraph 43, 47; Shelton - 48).
Given the teachings of Shelton (paragraph 39), it would have been obvious at the time of the invention to incorporate the E-beam shaped firing member of Shelton with the beam firing member of Viola.  Viola (paragraph 63) already discloses having the beam firing member be used to help further clamp the anvil.  The E-beam of Shelton also provides for this with pins 38 and also further includes a second set of pins 46 to help affirmatively space the anvil from the cartridge during firing.  Doing so would help to ensure proper spacing of the two jaw members.  Additionally, Viola already discloses a cutting member.  Shelton further teaches having the cutting member in the middle of the E-beam which allows it to be properly positioned to allow for the cutting of tissue.

Regarding claim 37, Viola discloses a powered surgical instrument (10), comprising:
an end effector (18, 21, 22) comprising an anvil (22, 130) and a staple cartridge assembly (21, 132, 154) coupled to the anvil, wherein the anvil is movable between a fully open position and a fully closed position (paragraphs 44, 47);
a closure system (paragraph 44 – “sleeve”; paragraph 47 – “lever 24”; paragraph 59 – “clamp tube 102”) configured to move the anvil toward the fully closed position to clamp tissue between the anvil and the staple cartridge assembly and place the anvil in a first closed position;
a sensing device (paragraph 86 – “electrical contact 96”; alternatively paragraph 83 – “tab 24’ ” and “switch 80’ ”) configured to sense the anvil is in the first closed position;
a beam firing member (paragraphs 62-63 - #138; and paragraphs 75-76 - #74) and a sled (164) coupled to the beam firing member;
an electric motor (66) coupled to the beam firing member (paragraph 75), wherein rotation of the electric motor advances the beam firing member and the sled through at least a portion of the end effector (paragraphs 75-76) to clamp the anvil and the staple cartridge assembly together (paragraph 63 – “A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping tissue”), moves the anvil from the first closed position toward the fully closed position to a second closed position (paragraph 63 - “A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping tissue”.  This happens after the clamping via #24.  As such, Viola is deemed to disclose a further clamping motion facilitated by the electric motor as claimed.), and ejects staples from the staple cartridge assembly (paragraph 65); and
means (28, 80, 82) for controlling operation of the electric motor and preventing advancement of the beam firing member and the sled until after the anvil is in the first closed position (paragraphs 52-53, 83 and 86-88 – These paragraphs disclose that control system 28 makes a determination as to whether or not the jaws are closed based on sensed information and then initiates a timer which then allows for the firing to happen after the clamping of the jaws is confirmed), wherein the means are positioned in a handle (14; figs. 2A and 7-8) of the powered surgical instrument.

Viola discloses a beam firing member (138, 74), but does not specifically disclose an E-beam shaped firing member.
However, Shelton teaches an E-beam shaped firing member (14; figs. 3-5) and a sled (41) coupled to the beam firing member.
Given the teachings of Shelton (paragraph 39), it would have been obvious at the time of the invention to incorporate the E-beam shaped firing member of Shelton with the beam firing member of Viola.  Viola (paragraph 63) already discloses having the beam firing member be used to help further clamp the anvil.  The E-beam of Shelton also provides for this with pins 38 and also further includes a second set of pins 46 to help affirmatively space the anvil from the cartridge during firing.  Doing so would help to ensure proper spacing of the two jaw members.

Claims 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Whitman (US Patent 6,443,973).
Regarding claim 28, Viola discloses an internal power supply couplable to the electric motor (paragraph 50), but does not specifically disclose the internal power supply is a battery.
However, Whitman teaches a battery (114 – col. 8 lines 55-65) couplable to the electric motor (110, 112 – col. 8 lines 55-65).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the internal power supply of Viola be a battery as taught by Whitman.  Batteries were notoriously well-known internal power supplies and provided the benefits of portability and the ability to recharge the power source and allow for quick replacement of the power source when it would begin to weaken.

Regarding claim 29, Viola discloses wherein the control system (28) is further coupled to an internal power supply (paragraph 50), but does not specifically disclose the internal power supply is a battery.
However, Whitman teaches an internal power supply that is a battery (114 – col. 8 lines 55-65).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the internal power supply of Viola be a battery as taught by Whitman.  Batteries were notoriously well-known internal power supplies and provided the benefits of portability and the ability to recharge the power source and allow for quick replacement of the power source when it would begin to weaken.

Claims 30-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton (PG Pub 2005/0006431 A1) in view of Whitman (US Patent 6,443,973).
Regarding claim 30, Viola discloses a powered surgical instrument (10), comprising:
a first jaw (21, 132, 154);
a second jaw (22, 130) movable between a fully open position and a fully closed position (paragraphs 44, 47);
a closure system (paragraph 44 – “sleeve”; paragraph 47 – “lever 24”; paragraph 59 – “clamp tube 102”) configured to move the second jaw toward the fully closed position to clamp tissue between the first and second jaws and place the second jaw in a first closed position;
a sensing device (paragraph 86 – “electrical contact 96”; alternatively paragraph 83 – “tab 24’ ” and “switch 80’ ”) configured to electrically sense the second jaw is in the first closed position;
an beam firing member (paragraphs 62-63 - #138; and paragraphs 75-76 - #74) and a sled (164) coupled to the beam firing member, wherein the beam firing member comprises:
a set of pins (142) configured to engage with the second jaw (paragraph 63)
an electric motor (66) coupled to the beam firing member (paragraph 75), wherein rotation of the electric motor advances the beam firing member and the sled to clamp the first and second jaws together (paragraph 63 – “A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping tissue”), moves the second jaw from the first closed position toward the fully closed position to a second closed position (paragraph 63 - “A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping tissue”.  This happens after the clamping via #24.  As such, Viola is deemed to disclose a further clamping motion facilitated by the electric motor as claimed.), and ejects staples from a staple cartridge (132) supported by the first jaw (paragraph 65);
an internal power supply (paragraph 50) couplable to the electric motor (paragraph 50); and
a control circuit (28, 80, 82) coupled to the electric motor and the internal power supply (paragraph 50), wherein the control circuit is configured to control operation of the electric motor and prevent advancement of the beam firing member and the sled until after the second jaw is in the first closed position (paragraphs 52-53, 83 and 86-88 – These paragraphs disclose that control system 28 makes a determination as to whether or not the jaws are closed based on sensed information and then initiates a timer which then allows for the firing to happen after the clamping of the jaws is confirmed).

Viola discloses a beam firing member (138, 74) with a set of pins (142) configured to engage with the second jaw, but does not specifically disclose an E-beam shaped firing member and a second set of pins configured to engage with the second jaw.
However, Shelton teaches an E-shaped firing member (14; figs. 3-5) and a sled (41) coupled to the E-shaped firing member, wherein the E-shaped firing member comprises: a first set of pins (46) configured to engage with the first jaw (paragraph 39); and a second set of pins (38) configured to engage with the second jaw (18, 42).
Given the teachings of Shelton (paragraph 39), it would have been obvious at the time of the invention to incorporate the E-beam shaped firing member of Shelton with the beam firing member of Viola.  Viola (paragraph 63) already discloses having the beam firing member be used to help further clamp the anvil.  The E-beam of Shelton also provides for this with pins 38 and also further includes a second set of pins 46 to help affirmatively space the anvil from the cartridge during firing.  Doing so would help to ensure proper spacing of the two jaw members.

Viola discloses an internal power supply couplable to the electric motor (paragraph 50), but does not specifically disclose the internal power supply is a battery.
However, Whitman teaches a battery (114 – col. 8 lines 55-65) couplable to the electric motor (110, 112 – col. 8 lines 55-65).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the internal power supply of Viola be a battery as taught by Whitman.  Batteries were notoriously well-known internal power supplies and provided the benefits of portability and the ability to recharge the power source and allow for quick replacement of the power source when it would begin to weaken.

Regarding claim 31, Viola as modified by Shelton above discloses wherein the E-shaped firing member (Shelton - 14) further comprises a cutting edge (Viola – paragraph 43, 47; Shelton - 48).
Given the teachings of Shelton (paragraph 39), it would have been obvious at the time of the invention to incorporate the E-beam shaped firing member of Shelton with the beam firing member of Viola.  Viola (paragraph 63) already discloses having the beam firing member be used to help further clamp the anvil.  The E-beam of Shelton also provides for this with pins 38 and also further includes a second set of pins 46 to help affirmatively space the anvil from the cartridge during firing.  Doing so would help to ensure proper spacing of the two jaw members.  Additionally, Viola already discloses a cutting member.  Shelton further teaches having the cutting member in the middle of the E-beam which allows it to be properly positioned to allow for the cutting of tissue.

Regarding claim 32, Viola discloses the power surgical instrument further comprises the staple cartridge (132).

Regarding claim 33, Viola discloses wherein the staple cartridge (132) comprises a removable staple cartridge (paragraph 64).

Regarding claim 34, Viola discloses wherein the control circuit (28, 80, 82) comprises a plurality of electrical switching devices (80, 82; paragraphs 77-84) positioned in a handle assembly (14; figs. 2A and 7-8) of the powered surgical instrument.

Regarding claim 35, Viola discloses wherein the plurality of electrical switching devices (80, 82) comprises at least one of the following: a beginning of stroke switch (80, paragraphs 77-81); and an end of stroke switch (82, paragraphs 77, 79, 82, 84, 87).

Regarding claim 36, Viola discloses wherein the powered surgical instrument (10) further comprises the handle assembly (14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The prior art not relied upon generally relates to motor driven end effectors with lockout features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731